           Case 1:18-cv-01549-JLT Document 35 Filed 10/20/20 Page 1 of 2


1
2
3

4
5
6

7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   VIRGINIA ROBISON, et al.,                       ) Case No.: 1:18-cv-01549- JLT
                                                     )
12                  Plaintiffs,                      ) ORDER AFTER NOTICE OF SETTLEMENT
                                                     )
13          v.                                       ) (Doc. 34)
                                                     )
14   GENERAL MOTORS LLC,                             )
                                                     )
15                  Defendant.                       )
                                                     )
16                                                   )

17          The parties have filed a “Joint Notice of Settlement.” (Doc. 34) They indicate they will seek a

18   dismissal of this action once the terms of the settlement are completed. Thus, the Court ORDERS:
19          1.      The terms of the settlement agreement, including surrender of the vehicle and payment
20   of any sums due SHALL be completed within 60 days;
21          2.      Within 60 days, the parties will either agree on the attorney’s fees and costs to be paid
22   plaintiffs’ counsel or the plaintiffs’ attorneys SHALL file a motion for fees and costs;
23          3.      If a fee motion is not filed within 60 days, the parties SHALL file a joint request for
24   dismissal of the action within 60 days.

25   ///
26   ///
27   ///
28   ///

                                                         1
           Case 1:18-cv-01549-JLT Document 35 Filed 10/20/20 Page 2 of 2


1           Counsel and the parties are advised that the Court does not anticipated extending the

2    deadlines set forth here. They SHALL NOT seek extension of these deadlines without a showing

3    of good cause, which includes an explanation detailing any failure to comply with the deadlines.

4
5    IT IS SO ORDERED.

6       Dated:    October 19, 2020                        /s/ Jennifer L. Thurston
7                                                   UNITED STATES MAGISTRATE JUDGE

8
9
10

11
12
13

14
15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                     2
